Citation Nr: 0500262	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  00-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, on a direct basis and as a result of an 
undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by blackouts, on a direct basis and as a result of 
an undiagnosed illness.  

3.  Entitlement to service connection for asthma, on a direct 
basis and as result of an undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by chest and side pain, on a direct basis and as 
result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had many years of service in the United States 
Marine Corps Reserves.  He was called to serve on active 
military duty from November 1990 to June 1991.  During that 
time, he participated in Operation Desert Shield/Storm.  
Specifically, between December 1990 and May 1991, he served 
in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran does not have a left knee disability 
associated with service.  

3.  The veteran does not have a disability manifested by 
blackouts associated with service.  

4.  The veteran's lightheadedness has been associated with 
medication.  

5.  The veteran's asthma is not associated with his service.  

6.  The veteran's complaints of shortness of breath and 
wheezing have been associated with asthma, a diagnosed 
disorder.  

7.  The veteran does not have a disability manifested by 
chest and side pain associated with his service.  

8.  A disability manifested by chest and side pain or left 
knee disability resulting from an undiagnosed illness has not 
become manifest to a compensable degree following Persian 
Gulf War service.  


CONCLUSIONS OF LAW

1.  A left knee disability is not the result of an 
undiagnosed illness for compensation purposes and was not 
otherwise incurred or aggravated in service.  38 U.S.C.A. 
§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).  

2.  A disability manifested by blackouts is not the result of 
an undiagnosed illness for compensation purposes and was not 
otherwise incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).  

3.  Asthma is not the result of an undiagnosed illness for 
compensation purposes and was not otherwise incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).  

4.  A disability manifested by chest and side pain is not the 
result of an undiagnosed illness for compensation purposes 
and was not otherwise incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in August 2001 and May 2004, the RO 
discussed the type of evidence necessary to support the 
veteran's service connection claims.  Also by these 
documents, the RO notified the veteran that VA would make 
reasonable efforts to help him obtain such necessary evidence 
but that he must provide enough information so that VA could 
request the relevant records.  Further, the RO advised the 
veteran of attempts already made to obtain relevant evidence 
with regard to his claim.  Also, the veteran was asked to 
submit additional evidence.  

Additionally, the December 1999 rating decision, the February 
2000 statement of the case, as well as the supplemental 
statements of the case (SSOCs) issued in March 2003 and July 
2004 notified the veteran of the relevant criteria and 
evidence necessary to substantiate his claims.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of the issues on appeal.  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran.  
Furthermore, during the current appeal, the veteran has been 
accorded two pertinent VA examinations.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
service connection claims.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Laws And Regulations Regarding Direct Service Connection 
And Persian Gulf Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. §3.317(a)(1) (2002).  The veteran served in 
the Southwest Asia theater of operations during the Persian 
Gulf War and is a "Persian Gulf veteran."  See 38 C.F.R. § 
3.317 (2002).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2002).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2002).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.  

In the present case, the veteran's service personnel records, 
including his DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), show that he served on 
active military duty from November 1990 to June 1991 in 
support of Operation Desert Shield/Desert Storm.  During that 
time, and specifically from December 1990 to May 1991, the 
veteran served in Southwest Asia.  He is, therefore, a 
"Persian Gulf veteran" by regulation (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Gulf War).  38 C.F.R. § 3.317.  

A.  Service Connection For A Left Knee Disability

Service medical records reflect treatment for knee pain in 
November 1989.  At the March 1990 separation examination, the 
veteran denied ever having experienced, or experiencing at 
that time, a "trick" or locked knee.  This evaluation 
demonstrated that the veteran's lower extremities were 
normal.  

According to subsequent service medical records, in November 
1990, the veteran complained of left knee pain.  A report 
dated in April 1991 indicates that the veteran had been 
examined within the past 12 months and was considered to be 
physically qualified for separation from active duty.  No 
notation was made on this record of complaints of, or 
treatment for, left knee pain.  

In December 1996, the veteran sought private medical care for 
complaints of pain below his knees bilaterally.  In addition, 
he described feelings of weakness in both of his legs.  He 
denied sustaining any trauma to his lower extremities.  A 
physical examination of his lower extremities demonstrated no 
edema, erythema, or warmth; 2+ dorsalis pedal pulses 
bilaterally; a negative Homan's test; no pain to palpation 
over his knees or joints; full range of motion; and intact 
sensation.  The treating physician assessed leg cramps.  

A private physical examination conducted in April 1998 
following a motor vehicle accident indicated that the veteran 
extremities were neurovascularly intact with full range of 
motion and no tenderness, deformities, swelling, bruising, or 
ecchymosis.  The veteran made no complaints specifically 
regarding his left knee.  

At a physical examination conducted during a VA 
hospitalization in April 1999, the veteran described 
intermittent aching of various joints.  He did not 
specifically mention his left knee.  The physical examination 
of the veteran's lower extremities demonstrated no edema and 
normal muscles, joints, ambulation, and coordination.  

In October 2000, the veteran sought VA outpatient medical 
care for complaints of intermittent left leg pain on a scale 
of 8 out of 10 for the past two years.  A physical 
examination of the veteran's lower extremities indicated that 
they were neurovascularly intact with no atrophy and with 
straight leg raising and Patrick's tests which were within 
normal limits.  In pertinent part, the examiner assessed 
acute and chronic left leg pain with a normal examination.  
Subsequent VA outpatient treatment records dated in January, 
April, October, and December 2001 indicate that the veteran's 
medical problems include acute and chronic left leg pain with 
normal evaluations.  

At a VA examination conducted in September 2002, the veteran 
complained of pain in his left knee.  A physical examination 
of the veteran's left knee reflected no effusion, increased 
heat, or redness; bony deformities; extension to zero 
degrees; and flexion to 130 degrees.  X-rays taken of the 
veteran's left knee were normal.  The examiner acknowledged 
the veteran's complaints of left knee pain but concluded that 
the examination of this joint was normal.  

In December 2002, the veteran sought VA outpatient treatment 
for complaints of significant left knee pain from his left 
medial and lateral joint line.  A physical examination of 
this joint demonstrated mild effusion, decreased quad 
strength (on the left versus the right), medial and lateral 
peripatellar tenderness with palpation and with positive 
patellar grind, no pain with varus or valgus stressing, no 
instability, a negative Lachman's test.  The examiner noted 
that X-rays taken of the veteran's left knee "from June" 
were negative and that magnetic resonance imaging (MRI) 
previously completed on this joint was normal (with a 
nonossifying fibroma in the proximal tibia but with no 
meniscal signal changes and intact anterior cruciate and 
posterior cruciate ligament).  The examiner assessed left 
knee pain of unknown etiology.  

At VA outpatient psychiatric treatment sessions conducted in 
September and October 2003, the veteran continued to complain 
of left knee pain.  

Analysis

The veteran asserts that, during service, he fell and injured 
his left knee and developed a left knee disability.  In 
particular, he has consistently described pain in his left 
knee.  In support of this assertion, the veteran submitted, 
in June 1999, a lay statement from a friend who had known him 
since February 1997 and who noted that she is aware (as a 
result of living with him) that he experiences knee pain and 
that this symptomatology has caused him to miss work.  

Significantly, however, in the present case, the veteran has 
not been diagnosed with a left knee disability.  While the 
September 2002 VA examination noted the veteran's complaints 
of left knee pain as well as findings of bony deformities, 
the remainder of this evaluation (including X-rays taken of 
the veteran's left knee) was normal.  Importantly, the 
examiner concluded that the examination of the veteran's left 
knee joint was normal.  

The Board acknowledges that the December 2002 VA outpatient 
treatment session included the veteran's continued complaints 
of left knee pain as well as findings of mild effusion, 
decreased quad strength (on the left versus the right), and 
medial and lateral peripatellar tenderness with palpation and 
with positive patellar grind.  Importantly, however, the 
remainder of the examination, including radiographic studies, 
was normal.  Significantly, however, the examiner simply 
assessed left knee pain of unknown etiology.  

While post service clinical records assess left knee pain, 
pain is not analogous to disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (in which the 
claimant was seeking service connection for a neck disability 
and an increased rating for a low back disability).  With 
regard to the service connection issue, the United States 
Court Of Appeals For Veterans Claims (Court) held that pain 
alone without a diagnosed or identifiable underlying malady 
or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the United 
States Court Of Appeals For The Federal Circuit (Federal 
Circuit) dismissed the service connection issue and stated 
that it (the Federal Circuit) was precluded from reviewing 
the factual determinations of the Board or the Court.  

In the present case, therefore, the Board must conclude that 
the available records included in the veteran's claims folder 
do not provide competent evidence of a diagnosed left knee 
disability.  Without competent evidence of a diagnosed left 
knee disorder, service connection for such a disability on a 
direct basis cannot be granted.  

Moreover, as the Board has previously discussed in this 
decision, compensation is payable to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006 following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Pertinent regulations 
further provide that signs or symptoms which may be 
manifestations of undiagnosed illness include joint pain.  38 
C.F.R. § 3.317(b).  In this regard, the Board notes that the 
examiner who examined the veteran's left knee at the December 
2002 VA outpatient treatment session assessed left knee pain 
of unknown etiology.  See, 38 C.F.R. § 3.317(a)(1)(ii) (which 
stipulates that the chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section cannot be attributed to any known clinical 
diagnosis by history, physical examination, and laboratory 
tests).  

Importantly, however, recent physical examinations of the 
veteran's left knee have also shown no pain with varus or 
valgus stressing, no instability, a negative Lachman's test, 
essentially normal range of motion (including extension to 
zero degrees and flexion to 130 degrees), as well as negative 
radiographic and MRI studies.  See, 38 C.F.R. § 4.71a, 
Plate II.  Without evidence of slight recurrent subluxation 
or lateral instability, limitation of flexion to 45 degrees, 
or limitation of extension to 10 degrees, a finding cannot be 
made that the veteran's left knee symptoms support the grant 
of a compensable rating of 10 percent.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, & 5261.  The Board 
concludes that the veteran does not have a chronic left knee 
disability resulting from an undiagnosed illness that is 
manifest to a compensable degree following his Persian Gulf 
War service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Consequently, the preponderance of the evidence is against 
the claim for service connection for a left knee disability, 
on a direct basis and as a result of an undiagnosed illness, 
and the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  This claim must, 
therefore, be denied.  

B.  Service Connection For A Disability Manifested By 
Blackouts, On A Direct Basis And As A Result Of An 
Undiagnosed Illness

Service medical records are negative for complaints of, or 
treatment for, blackout spells.  At the March 1990 separation 
examination, the veteran denied ever having experienced 
fainting spells.  This evaluation demonstrated that the 
veteran's neurological system was normal.  

The remainder of the service medical records are also 
negative for complaints of, or treatment for, blackout 
spells.  An April 1991 report indicates that the veteran had 
been examined within the past 12 months and was considered to 
be physically qualified for separation from active duty.  No 
notation was made on this record of complaints of, or 
treatment for, blackout spells.  

According to relevant post-service medical records, at a 
private examination conducted in December 1995, the veteran 
denied experiencing any dizziness or syncope.  Subsequently, 
in October 1996, he complained of dizziness.  

During a VA hospitalization in April 1999, the veteran 
described an increase in the frequency of syncope episodes, 
which he noted had begun in 1993.  He explained that these 
episodes involve feelings of tightness in the bilateral 
temporal area with a loss of consciousness for two to four 
seconds.  He denied having any dizziness, visual changes, or 
auras.  Following a neurological evaluation (which included 
an electroencephalography that provided findings which were 
within normal limits for the awake state with no definite 
focal abnormalities or epileptiform activity), the treating 
physician diagnosed possible partial complex epilepsy.  
Medication was prescribed.  

In July 2001, the veteran sought VA treatment for complaints 
of "blacking out spells" for many years.  In particular, he 
explained that these spells occur early in the morning when 
his headaches begin.  He denied loss of consciousness, 
vertigo, lightheadedness, urinary incontinence, involuntary 
movements, convulsions, or injuries.  He noted that he no 
longer takes medication that had been prescribed to him to 
due to the side effects (including nausea and vomiting) that 
he experiences as a result of this medicine.  A neurological 
evaluation was essentially normal.  The examiner noted that 
MRI completed on the veteran's brain in 1999 was normal.  In 
addition, the examiner concluded that the veteran's 
"blacking out" episodes were not actual loss of 
consciousness, seizures, or orthostatic in nature but, 
instead, were a component of his headache pain and 
depression.  The examiner also prescribed specific 
antidepressant medication and recommended that, if such 
medicine does not help, the veteran try other drugs including 
nortriptyline.  

VA neurological evaluations completed in July and August 2002 
included the same complaints and objective findings.  The 
examiner, who had conducted the prior examination in July 
2001, expressed his opinion that the veteran's "blacking 
out" episodes did not involve actual loss of consciousness 
or seizures but, instead, were likely associated with his 
psychiatric disease and with orthostasis.  

At the VA examination conducted in September 2002, the 
veteran reported that he was taking nortriptyline for his 
stomach problems, which included a "queasy stomach," 
nausea, occasional vomiting, and epigastric pain.  He also 
noted that this medicine does not have any effect on his 
symptoms.  

In November 2002, the veteran underwent a VA miscellaneous 
neurological disorders examination.  At that time, he 
complained of blackouts which occur several times a week 
"usually on a daily basis."  He explained that these 
blackout spells involve a sensation of lightheadedness that 
lasts for four to five seconds when he stands.  He did not 
describe vertigo, or any type of aura, complete loss of 
consciousness, knee convulsive activity, tongue biting, or 
loss of contact with reality.  

In the examination report, the examiner noted that MRI 
completed on the veteran's brain in March 2002 had been 
normal.  A neurological evaluation completed at the November 
2002 evaluation demonstrated pupils which were equal and 
reactive to light; visual fields and ocular motility which 
were within normal limits; no papilledema, facial weakness, 
or sensory loss; an intact gag reflex; no tongue weakness; 
motor strength and muscle tone of the upper and lower 
extremities which were within normal limits with no ataxia; a 
normal gait; intact sensory ability (including pain, touch, 
and proprioception); bicep and tricep tendon jerk reflexes 
which were 1+ and symmetrical; patellar and Achilles tendon 
jerk reflexes which were 2+ and symmetrical; and flexor 
plantar responses bilaterally.  

In relevant part, the examiner diagnosed episodic 
lightheadedness.  Additionally, the examiner expressed his 
opinion that the veteran's lightheadedness "is most probably 
due to orthostasis" and that his symptoms are mild.  The 
examiner further noted that the veteran is taking 
nortriptyline which can cause orthostasis.  The examiner 
specifically stated that the veteran's history and the 
evaluation findings were not consistent with syncope or a 
seizure disorder.  

A VA medical record dated in December 2002 noted that the 
veteran's active outpatient medications include 
nortriptyline.  

Analysis

Recently, the veteran has explained that his blackout spells 
involve a sensation of lightheadedness lasting four to five 
seconds when he stands and occur several times a week 
"usually on a daily basis."  He has not described vertigo, 
or any type of aura, complete loss of consciousness, knee 
convulsive activity, tongue biting, or loss of contact with 
reality.  Throughout the current appeal, he has essentially 
contended that he developed a disability manifested by 
blackout spells during his active military duty.  
Alternatively, he has essentially claimed that he has 
neurological symptoms (to include blackout spells) which are 
manifestations of an undiagnosed illness that he developed as 
a result of his service in the Southwest Asia theater of 
operations during the Gulf War.  Multiple lay statements 
dated in June 1999 attest to the veteran's post-service 
blackout spells.  

The Board acknowledges these assertions.  Significantly, 
however, the competent medical evidence of record does not 
support the veteran's contentions concerning the etiology of 
his blackout, including lightheadedness, spells.  

As the Board has noted in this decision, the service medical 
records are negative for complaints of, or treatment for, 
blackout spells.  Although the veteran did not first seek 
medical care for pertinent complaints (including symptoms of 
dizziness) until October 1996, he did state, at a subsequent 
VA hospitalization in April 1999, that he was experiencing 
syncope episodes which had begun in 1993.  

Significantly, the claims folder contains multiple medical 
records in which treating, or examining, physicians 
associated the veteran's blackout spells with a known cause 
that did not include his active military duty.  Specifically, 
the VA physician who treated the veteran on several occasions 
between July 2001 and August 2002 for complaints of blackout 
spells concluded that such episodes were a component of his 
(the veteran's) headache pain, depression, and orthostasis.  
Further, the examiner who conducted the November 2002 VA 
examination expressed his opinion that the veteran's 
lightheadedness was "most probably due to orthostasis," 
which can be cause by medication (nortriptyline) that he was 
taking.  Both of these doctors concluded that evaluation 
findings were not consistent with syncope or a seizure 
disorder.  

Clearly, these pertinent medical records fail to reflect the 
presence of a diagnosed disability manifested by blackout 
spells.  Furthermore, the symptoms of lightheadedness, which 
are noted on multiple medical reports, have been found to be 
a side-effect of medication that the veteran is taking.  
Without competent evidence of an association between a 
diagnosed disability and active duty, service connection for 
the disorder, on a direct basis, cannot be granted.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  

Moreover, as the Board has discussed, the veteran's symptoms 
of lightheadedness have been found to be associated with a 
known cause.  Specifically, two VA physicians who have 
treated, or examined, the veteran have determined that his 
lightheadedness is the result of medication that he is 
taking.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis, or known cause, to account for 
the symptomatology.  As the veteran's symptoms of 
lightheadedness in the present case have been determined to 
be the result of medication that he is taking, the Board must 
conclude that there is no legal entitlement to consider under 
the undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See, Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for a disability manifested by blackout spells, due to an 
undiagnosed illness, must fail.  As the Board has discussed 
in this decision, the veteran's lightheadedness has not been 
attributed by examiners to a undiagnosed illness or to a 
medically unexplained, chronic multi-symptom illness such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  On the contrary, the examiners who opined on the 
cause of the veteran's complaints have attributed them to a 
specific, identifiable factor, i.e., medicine (nortriptyline) 
that he is taking.  Therefore, the Board finds that, even 
under the revised language of 38 U.S.C.A. § 1117, the 
veteran's claim for service connection for a disability 
manifested by blackout spells, due to an undiagnosed illness, 
must be denied as a matter of law.  

Consequently, the preponderance of the evidence is against 
the claim for service connection for a disability manifested 
by blackouts, on a direct basis and as a result of an 
undiagnosed illness, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  
This claim must, therefore, be denied.  

C.  Service Connection For Asthma, On A Direct Basis And As A 
Result Of An Undiagnosed Illness

Service medical records are negative for complaints of, 
treatment for, or findings of asthma.  At a dental evaluation 
completed in September 1989 and an examination subsequently 
conducted in March 1990, the veteran denied ever having had 
asthma.  

According to relevant post-service medical records, between 
December 1996 and December 2001, the veteran received private 
and VA treatment for asthma.  During an April 1999 VA 
hospitalization for persistent bronchial asthma, the veteran 
reported having such a condition since 1992 or 1993.  The 
treating physician associated the veteran's shortness of 
breath and wheezing with his asthma.  A report of a May 1999 
VA outpatient treatment session indicates that the veteran 
had a history of asthma since 1993.  

At the VA examination conducted in September 2002, the 
veteran complained of asthma for 10 years with episodic 
wheezing and shortness of breath.  A physical examination 
demonstrated mild bilateral expiratory wheezes and no rales.  
Chest X-rays showed no active disease.  Pulmonary function 
tests reflected mild obstructive disease.  The examiner, who 
noted that he had had reviewed the veteran's claims folder, 
diagnosed asthma.  
Analysis

Throughout the current appeal, the veteran has asserted that 
he has asthma as a result of his active military duty.  In 
particular, he has claimed that he developed asthma within 
one year after his discharge from the military.  
Alternatively, he believes that his breathing problems are 
manifestations of an undiagnosed illness that he developed as 
a result of his service in the Southwest Asia theater of 
operations during the Gulf War.  

The Board acknowledges these assertions.  Significantly, 
however, the competent medical evidence of record does not 
support the veteran's contentions concerning the etiology of 
his asthma.  

As the Board has noted in this decision, the service medical 
records are negative for complaints of, or treatment for, 
asthma.  Furthermore, relevant post-service medical records 
indicate that he did not first seek medical care for 
pertinent complaints (including symptoms of shortness of 
breath) until December 1996.  In this regard, the Board 
acknowledges that, at a subsequent VA hospitalization in 
April 1999, the veteran reported having experienced symptoms 
of asthma since 1992 or 1993.  Most recently, at the 
September 2002 VA examination, the examiner confirmed the 
diagnosis of asthma.  

In any event, the fact remains that the claims folder 
contains no competent evidence associating the veteran's 
currently diagnosed asthma with his active military duty.  
Available competent evidence illustrates that this disorder 
did not begin until several years after the veteran's 
separation from active military duty.  Without competent 
evidence of an association between a diagnosed disability and 
active duty, service connection for the disorder, on a direct 
basis, cannot be granted.  See, 38 U.S.C.A. § 5107(b) (West 
2002).  

Moreover, as the Board has noted, the veteran's symptoms of 
shortness of breath and wheezing have been associated with 
his asthma, a diagnosed disorder.  Specifically, at the April 
1999 VA hospitalization, the treating physician expressed his 
opinion that the veteran's shortness of breath and wheezing 
were the result of his asthma.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis, or known cause, to account for 
the symptomatology.  As the veteran's symptoms of shortness 
of breath and wheezing in the present case have been 
determined to be the result of asthma, a diagnosed disorder, 
the Board must conclude that there is no legal entitlement to 
consider under the undiagnosed illness provisions.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for asthma must fail.  As the Board has discussed in this 
decision, the veteran's shortness of breath and wheezing have 
not been attributed by medical personnel to a undiagnosed 
illness or to a medically unexplained, chronic multi-symptom 
illness such as chronic fatigue syndrome, fibromyalgia, or 
irritable bowel syndrome.  On the contrary, one of the 
veteran's examiners who opined on the cause of the veteran's 
complaints attributed them to a specific, identifiable 
factor, i.e., asthma, a diagnosed disorder.  Therefore, the 
Board finds that, even under the revised language of 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for asthma, due to an undiagnosed illness, must be denied as 
a matter of law.  

Consequently, the preponderance of the evidence is against 
the claim for service connection for asthma, on a direct 
basis and as a result of an undiagnosed illness, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  This claim must, 
therefore, be denied.  

D.  Service Connection For A Disability Manifested By Chest 
And Side Pain, On A Direct Basis And As A Result Of An 
Undiagnosed Illness

Service medical records are negative for complaints of, 
treatment for, or findings of a disability manifested by 
chest and side pain.  At a dental evaluation completed in 
September 1989, the veteran denied ever having had heart 
problems or angina.  At an examination subsequently conducted 
in March 1990, the veteran denied ever having had pain or 
pressure in his chest.  

According to relevant post-service medical records, between 
October 1995 and May 1999, the veteran received private and 
VA treatment for complaints of chest pain.  At a December 
1995 private outpatient treatment session, the veteran 
reported having had increasing chest discomfort which was 
relieved by nitroglycerin.  The treating physician noted that 
the veteran's hypertension was stable.  A private medical 
report dated in April 1996 included the doctor's notation 
that an electrocardiogram was normal, that the veteran's 
heart had regular rate and rhythm with no murmur, and that he 
had stable coronary artery disease.  An electrocardiogram 
completed in December 1996 reflected sinus tachycardia.  

At an April 1999 VA hospitalization, the veteran complained 
of sharp chest pain occurring four to five times per year.  
He noted that this symptom was not induced by exercise.  He 
also described sharp pain on both sides of his abdomen 
occurring five to six times per year with no particular 
precipitating factors.  A physical examination demonstrated 
tachycardia.  The treating physician assessed elevated blood 
pressure and noted that the electrocardiogram was normal.  

In May 1999, the veteran complained of fleeting sharp 
paresthesias and chest pain in his lower sternal area since 
1994.  He explained that this symptom was not related to 
activity.  In addition, he denied any associated nausea, 
dyspnea, and diaphoresis.  A physical examination 
demonstrated that the veteran's heart was normal.  The 
examiner assessed fleeting sharp epigastric pain of suspected 
gastrointestinal origin and explained that there was no 
diagnosis for the veteran's complaints.  Thereafter, at 
outpatient treatment sessions in October 2000 and August 
2001, the veteran denied experiencing any chest pains.  

At the VA examination conducted in September 2002, the 
veteran complained of intermittent chest pain.  A physical 
examination demonstrated a blood pressure reading of 140/90, 
regular tachycardia of 120, and no murmurs or S3.  Chest 
X-rays showed no active disease.  The examiner, who noted 
that he had had reviewed the veteran's claims folder, 
diagnosed intermittent chest pain of a noncardiac nature.  In 
addition, the examiner stated that the veteran's chest pain 
appeared to be of a musculoskeletal nature, that his 
complaints were not suggestive of heart disease, and that no 
other illnesses can be found which would indicate the 
presence of a chronic disease.  

Analysis

The veteran asserts that he has a disability manifested by 
chest and side pains that he developed within one year after 
his discharge from the military.  Alternatively, he believes 
that his symptoms of chest and side pain are manifestations 
of an undiagnosed illness that he developed as a result of 
his service in the Southwest Asia theater of operations 
during the Gulf War.  

Significantly, however, in the present case, the veteran has 
not been diagnosed with a disability manifested by chest and 
side pain.  None of the records of post-service treatment for 
complaints of chest pain include a resulting diagnosed 
disorder.  Further, the examiner who conducted the September 
2002 VA examination diagnosed intermittent chest pain of a 
noncardiac nature.  

While post service clinical records assess chest pain, pain 
is not analogous to disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (in which the 
claimant was seeking service connection for a neck disability 
and an increased rating for a low back disability).  With 
regard to the service connection issue, the United States 
Court Of Appeals For Veterans Claims (Court) held that pain 
alone without a diagnosed or identifiable underlying malady 
or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the United 
States Court Of Appeals For The Federal Circuit (Federal 
Circuit) dismissed the service connection issue and stated 
that it (the Federal Circuit) was precluded from reviewing 
the factual determinations of the Board or the Court.  

In the present case, therefore, the Board must conclude that 
the available records included in the veteran's claims folder 
do not provide competent evidence of a diagnosed disability 
manifested by chest and side pain.  Without competent 
evidence of a diagnosed disability manifested by chest and 
side pain, service connection for such a disorder on a direct 
basis cannot be granted.  

Moreover, as the Board has previously discussed in this 
decision, compensation is payable to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006 following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Pertinent regulations 
further provide that signs or symptoms which may be 
manifestations of undiagnosed illness include cardiovascular 
signs or symptoms.  38 C.F.R. § 3.317(b).  In this regard, 
the Board notes that the examiner who examined the veteran's 
heart at the September 2002 VA examination diagnosed 
intermittent chest pain of a noncardiac nature.  In addition, 
the examiner stated that the veteran's chest pain appeared to 
be of a musculoskeletal nature, that his complaints were not 
suggestive of heart disease, and that no other illnesses 
could be found which would indicate the presence of a chronic 
disease.  See, 38 C.F.R. § 3.317(a)(1)(ii) (which stipulates 
that the chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section cannot be attributed to any known clinical diagnosis 
by history, physical examination, and laboratory tests).  

The Board acknowledges the veteran's complaints of chest 
pain.  In this regard, the Board also acknowledges that a 
December 1995 medical record notes that the veteran has 
hypertension which is stable.  Also, an April 1996 medical 
report indicates that he has stable coronary artery disease.  
Further, an electrocardiogram completed in December 1996 
reflected sinus tachycardia.  Thereafter, a physical 
examination conducted during an April 1999 hospitalization 
resulted in a finding of tachycardia and an assessment of 
elevated blood pressure.  In addition, the September 2002 VA 
examination reflected a blood pressure reading of 140/90.  

Recent physical examinations of the veteran's heart, however, 
have demonstrated essentially normal cardiovascular findings.  
Specifically, multiple electrocardiograms have been found to 
be normal.  Furthermore, multiple physical examinations of 
the veteran's heart have demonstrated regular rate and rhythm 
with no murmur.  In fact, the VA examination conducted in 
September 2002 reflected regular tachycardia of 120.  

These negative evaluation findings clearly indicate that the 
veteran's cardiovascular symptoms do not support the grant of 
a compensable rating of 10 percent.  See, 38 C.F.R. § 4.104, 
Diagnostic Codes 7001 and 7002 (which stipulates that a 
compensable evaluation of 10 percent necessitates evidence of 
workload of greater than 7 metabolic equivalents (METs) but 
no greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope or evidence that continuous medication 
is required).  The Board finds that the veteran does not have 
a disability manifested by chest and side pains resulting 
from an undiagnosed illness that was manifest to a 
compensable degree following his Persian Gulf War service.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Consequently, the preponderance of the evidence is against 
the claim for service connection for a disability manifested 
by chest and side pains, on a direct basis and as a result of 
an undiagnosed illness, and the reasonable doubt doctrine is 
not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  
This claim must, therefore, be denied.  





(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a left knee disability, on a direct 
basis and as a result of an undiagnosed illness, is denied.  

Service connection for a disability manifested by blackouts, 
on a direct basis and as a result of an undiagnosed illness, 
is denied.  

Service connection for asthma, on a direct basis and as a 
result of an undiagnosed illness, is denied.  

Service connection for a disability manifested by chest and 
side pain, on a direct basis and as a result of an 
undiagnosed illness, is denied.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


